                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 PLANNED PARENTHOOD
 SOUTHWEST OHIO REGION, ​et al.​,                          Case No. 1:21-CV-00189-MRB

                       Plaintiffs​,                        Judge Michael R. Barrett
        v.

 OHIO DEPARTMENT OF HEALTH, ​et al.​,

                       Defendants.

PLAINTIFFS’ MOTION TO SHORTEN TIME FOR RESPONSE TO THEIR MOTION
           TO REMAND PROCEEDINGS TO HAMILTON COUNTY
   COURT OF COMMON PLEAS AND FOR ATTORNEYS FEES AND COSTS

       Plaintiffs Planned Parenthood Southwest Ohio Region, Dr. Sharon Liner, Planned

Parenthood of Greater Ohio, Preterm-Cleveland, Women’s Med Group Professional Corporation,

and Northeast Ohio Women’s Center respectfully move this Court to shorten the time for any

response to their motion to remand this case to the Hamilton County Court of Common Pleas.

       As Plaintiffs explain in their remand motion, this Court lacks subject matter jurisdiction

and there is no basis whatsoever for removal. The Ohio Department of Health (“ODH”), Director

Stephanie McCloud, and State Medical Board of Ohio’s (“State Defendants”) notice of removal

is improper and frivolous, and its only conceivable purpose is to delay the preliminary injunction

hearing currently scheduled for Tuesday, March 23, 2021, at 2:00 P.M. before the Hamilton

County Court of Common Pleas. ​Thus, in order to ensure the hearing may proceed, Plaintiffs

request that this Court shorten the time for any response to their motion to remand and

order that any opposition be filed by Monday, March 22, 2021 at 10:00 A.M.
                                   MEMORANDUM IN SUPPORT

        1.      This case seeks declaratory and injunctive relief from the implementation of

Amended Senate Bill No. 27, 2020 Ohio Laws File 77 (“SB27”), which requires tissue from a

procedural abortion (also known as a surgical abortion) be cremated or interred (buried). SB27

takes effect on April 6, 2021.

        2.      A hearing on Plaintiffs’ motion for temporary restraining order was held on

March 11, 2021, in the Hamilton County Court of Common Pleas. Although the court denied

Plaintiffs’ motion for temporary restraining order, the court quickly scheduled a hearing on the

motion for preliminary injunction for this Tuesday, March 23, 2021, at 2:00 P.M. The court also

ordered Defendants to file a response to Plaintiffs’ motion by March 18, 2021.

        3.      In an obvious attempt to deprive Plaintiffs of their opportunity to be timely heard

on their preliminary-injunction request and to delay Plaintiffs from obtaining relief before SB27

takes effect on April 6, State Defendants removed this action to this Court, although removal is

objectively unreasonable and improper, in lieu of filing their opposition in the state court.

        4.      Plaintiffs thus filed a motion to remand.

        5.      Under S.D. Ohio Civ. R. 7.2(a)(2), any opposition to Plaintiffs’ motion to remand

is due within 21 days of filing.

        6.      If Defendants are permitted to file their opposition in 21 days, which is Friday,

April 9, SB27 will be in effect, and Plaintiffs and their patients will be deprived of their

constitutional rights.

        7.      For these reasons, Plaintiffs respectfully request that this Court shorten the time

for filing any opposition to Monday, March 22, 2021, at 10:00 A.M., so that this Court has




                                                  2
sufficient time to consider the remand motion and return jurisdiction to the state court ahead of

the Tuesday hearing.



Dated: March 19, 2021                               Respectfully submitted,

                                                    /s/ B. Jessie Hill
Maithreyi Ratakonda*                                B. Jessie Hill #0074770
Planned Parenthood Federation of America            Trial Attorney
123 William Street, Floor 9                         Freda J. Levenson #0045916
New York, NY 10038                                  American Civil Liberties Union of Ohio
(212) 261-4405                                      Foundation, Inc.
(212) 261-4405 (fax)                                4506 Chester Ave.
mai.ratakonda@ppfa.org                              Cleveland, OH 44103
Counsel for Plaintiffs Planned Parenthood           (216) 368-0553 (Hill)
Southwest Ohio Region, Planned                      (614) 586-1972 x125 (Levenson)
Parenthood of Greater Ohio, and Sharon              (614) 586-1974 (fax)
Liner, M.D.                                         bjh11@cwru.edu
                                                    flevenson@acluohio.org
Richard Muniz*                                      Counsel for Plaintiffs Preterm-Cleveland,
Planned Parenthood Federation of America            Women’s Med Group Professional
1110 Vermont Ave. NW, Suite 300                     Corporation, Northeast Ohio Women’s
Washington, DC 20005                                Center LLC
(202) 973-4997
(202) 973-4997 (fax)                                Jennifer Dalven*
richard.muniz@ppfa.org                              Rachel Reeves*
Counsel for Plaintiffs Planned Parenthood           Clara Spera*
Southwest Ohio Region, Planned                      American Civil Liberties Union Foundation
Parenthood of Greater Ohio, and Sharon              125 Broad Street, 18th Floor
Liner, M.D.                                         New York, NY 10004
                                                    (212) 549-2633
Fanon A. Rucker #0066880                            (212) 549-2650 (fax)
The Cochran Firm                                    jdalven@aclu.org
119 E. Court St., Suite 102                         rreeves@aclu.org
Cincinnati, OH 45202                                cspera@aclu.org
(513) 381-4878                                      Counsel for Plaintiffs Preterm-Cleveland,
(513) 381-7922 (fax)                                Women’s Med Group Professional
frucker@cochranohio.com                             Corporation Northeast Ohio Women’s
Counsel for Plaintiffs Planned Parenthood           Center LLC
Southwest Ohio Region, Planned
Parenthood of Greater Ohio, and Sharon              *Application for ​pro hac vice​ in this Court
Liner, M.D.                                         forthcoming




                                               3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2021, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties have access to this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and Notice of

Electronic Filing has been served by email upon all parties for whom counsel has not yet entered

an appearance.

                                              /s/ B. Jessie Hill
                                              Trial Attorney for Plaintiffs




                                                  4
